Citation Nr: 1236473	
Decision Date: 10/22/12    Archive Date: 11/05/12

DOCKET NO.  10-18 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

N. Snyder, Counsel






INTRODUCTION

The Veteran had active service from January 1969 to November 1972.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of July 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota.


FINDING OF FACT

The Veteran's tinnitus is related to service.  


CONCLUSION OF LAW

The criteria for service connection of tinnitus have been met.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159.  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.   

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Service connection may also be established by chronicity and continuity of symptomatology.  See 38 C.F.R. § 3.303(b) (2011).  Continuity of symptomatology may establish service connection if a claimant can demonstrate (1) that a condition was "noted" during service; (2) there is postservice evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet. App. 488, 495-96 (1997)).  "[S]ymptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496.

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. §§ 5107(b), 7104(a); 38 C.F.R. § 3.303(a).  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

The Veteran reports that he has had constant tinnitus since approximately 1979, with a potential onset during service.  He believes the tinnitus results from in-service noise exposure, particularly routine exposure to aircraft.  

Service medical records reflect no histories or findings suggestive of tinnitus.  The earliest evidence of tinnitus is found in a September 1980 private treatment record, which reflects the Veteran's history of bilateral tinnitus and hearing loss.  At that time, the Veteran reported military and recreational noise exposure with no significant noise exposure in the previous several years.  The examining medical professional indicated that it appeared the Veteran's hearing loss was related to noise exposure.  A January 1988 treatment record reflects a history of tinnitus in the left ear since 1980 and a history of noise exposure as a result of working in carpentry and service.  The examining medical professional noted that the Veteran had "bilateral acoustic trauma" and needed a "quiet job."  

The record includes opinions from VA examiners that it is "less than likely that the tinnitus is the result of noise exposure while on active duty because the onset was seven years after his military service" and that it would be "mere speculation" to state that the Veteran's tinnitus was the result of noise exposure during service based on the inconsistencies of the reported onset of tinnitus.  See February and July 2008 and November 2010 VA examination records.  However, the record also includes a probative opinion from a private audiologist that the Veteran's tinnitus is associated with his hearing loss (which is service-connected) and that it is at least as likely as not that the military noise exposure contributed to the Veteran's tinnitus.  The private audiologist indicated that proper hearing protection in the presence of jet engine noise is the use of both insert and over the ear headset hearing protection and limitation of time in the environment; the evidence suggests this level of protection was not met during service.  See April 2008 Frisk statement.    

Based on the private opinion, the fact that service connection is in effect for hearing loss, the competent and credible evidence of significant noise exposure during service, and the competent and credible evidence of proper hearing protection after service, and giving the benefit of the doubt to the Veteran, service connection is warranted for tinnitus.  

VA has a duty to notify and assist claimants for benefits.  The decision above grants service connection.  As such, there is no further need to discuss compliance with the duties to notify and assist.  



ORDER

Service connection for tinnitus is granted.  



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


